Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 1 of
                                       16




                        Exhibit Y
 Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 2 of
                                        16


                                                                                                            EFFECTIVE:
                                                         Aurora Detention Center
                                                    POLICY and PROCEDURE MANUAL
                                                                                                          suWJis'~oEs:
                                                                                                               4/1/13

                                                                                                         APPROVED BY:
                Corrections                  CHAPTER: Security
                                             TITLE: Special Management Unit Operations
                                             RELATED ACA STANDARDS: 4-ALDF-2A~45,
                                             2AM48, 2A-51-2A-54, 2A~56-2AM64


    i.         PURPOSE

              To describe the operational standards for housing detainees in administrative and disciplinary housing status
              while confined in the facility.

    IL        POLICY

              It is the policy of the facility to maintain safe, secure housing for detainees who require protection or whose
              behavior indicates they require more physical controls than are available in typical housing units in the facility.

    m.        DEFINIT!ONS

              A. Administrative Segregation -A form of separation from the general population used when the
                 continued presence of the detainee in the general population would pose a threat to life, property, self
                 other detainees, or staff or to the security or orderly running of the facility.
              B. Disciplinary Hearing - Non-judicial administrative procedure to determine whether substantial evfdence
                 supports finding a detainee guilty of a rule violation.
              C. Disciplinary Segregation - Confinement in a cell removed from the general population after a serious
                 violation of facility rules.
              D. Institutional Disciplinary Panel (IDP) ·- Review board responsible for conducting disciplinary hearings
                 and imposing sanctions for cases of detainee misconduct referred for disposition following the hearing.
                 The IDP is usually comprised of a Hearing Officer and representatives of different departments in the
                 facility.
              E. Protective Custody (PC) -Administrative segregation for the detainee's own safety. The facts
                 associated with the need for this status must be fully documented.
              F. Segregation - Confinement in a cell isolated from the general population; for administrative disciplinary
                 or protective reasons.
              G. Special Management Unit (SMU) - A housing unit for detainees in administrative or disciplinary
                 segregation.

   IV.        PROCEDURES

              The facility will operate a locked or secure housing unit that will constitute its prime resource for detainees
              who are unmanageable, present a threat to themselves or others, or who for oti1er reasons require protection
              or removal from the general population.

         A.    Conditions of Confinement

              Segregation housing units provide living conditions tt1at approximate those of the general detainee population.
              All exceptions are clearly documented. Segregation cells/rooms permit the detainees assigned to them to
              converse with and be observed by staff members. Cells/rooms used for segregation encompass at least 70
              square feet offloor area of which 35 square feet is unencumbered. [4-ALDF-2A-51]

              Conditions of confinement in the locked unit will reflect the least restrictive amount of control necessary to
              adequately supervise and safeguard detainees and staff. Whenever an emergency arises that requires
              variance from approved conditions on a temporary basis, such as deprivation of otherwise approved items, an
              immediate report will be made to the Warden. [4··ALDF-·2A--58]



                                                            Page 1 of 15


CONFIDENTIAL                                                                                               GEO_MEN 00037770
 Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 3 of
                                        16
                                             Aurora Detention Center
                                        POLICY AND PROCEDURE MANUAL

                                                   i [L2. 1 i-AUR
         Corrections                                                                             Corrections
                              CHAPTER: Special Management Detainees
    lm=======·=--·===-=-=-=~·~TITLE: ,,,,Special Management Unit O erations



          A detainee will not be held in the unit without clothing, a mattress, blankets, and a pillow, except when
          prescribed for medical or psychiatric reasons. If a detainee is so seriously disturbed that he or she is likely to
          destroy clothing or bedding or create a disturbance that would be serious detrimental to others, medical stan
          will be notified immediately and a regimen of treatment and control will be instituted with the concurrence of
          the medical department.

       Ba Medical Assessment

          When a detainee is transferred to segregation, health care personnel are informed immediately and provide
          assessment and review as indicated by the protocols established by the Health Services Administrator.
          Unless medical attention is needed more frequently, each detainee in segregation receives a daily visit from a
          health care provider. The presence of a health care provider in segregation is announced and recorded. The
          health authority determines the frequency of physician visits to segregation. [4-ALDF-2A-45]

          A psychiatric or psychological assessment, including a personal interview with the detainee by a qualified
          mental health professional shall be conducted every 30 days that a detainee continues confinement This
          mental health assessment will be submitted to the Warden in a written report for each individual detainee.

      C. Operating Procedures

          Staff members entering the Special Management Unit, and who are not assigned to work in the Special
          Management Unit, will sign the Visitor's Logbook documenting the date, time and reason for their visit. This
          does not include detention officer's relieving the assigned staff member for breaks or lunch/dinner.

          Any detainee movement out of a cell will be in restraints. The restraints will be removed only when the
          detainee is in a secure enclosure, such as a recreation area, shower, etc.
          High security cells will be specially marked with a notice to designate that a two-officer rule is in operation for
          the occupant. That cell will only be opened with two officers present Two officers will remain in the SMU
          area during the out of cell time for that detainee. High security designations will be made in selected cases
          Staff may make a recommendation for such action through their supervisor. The Warden or the Warden's
          designee will make the final decision.

          Staff will personally observe every detainee at least every thirty minutes on an irregular schedule and
          document the checks in their logbook as well as completing the seg 30 minute check form. Detainees who
          are violent or mentally disordered or who demonstrate unusual or bizarre behavior receive more frequent
          observation. Suicidal detainees are under continuous observation until seen by a mental health professional.
          Subsequent supervision routines are in accordance with that ordered by the mental health professional. [4-
          ALDF-2A--52]

          When a detainee in an SMU is deprived of any usual authorized items or activity, a report of the action shall
          be forwarded to the Warden for review. This report shall be made part of the detainee's detention file


          When recreation privileges are suspended, the disciplinary panel or facility administrator shall provide the
          detainee written notification, including the reason(s) for the suspension, any conditions that must be met
          before restoration of privileges, and the duration of the suspension provided the requisite conditions are met
          for its restoration.


      D. Placement in Administrative Segregation

         Administrative Segregation status is a non-punitive status in which restricted conditions of confinement are
         required only to ensure the safety of detainees or others, the protection of property, or the security or good
                                                        Page 2 of 15


CONFIDENTIAL                                                                                           GEO_MEN 00037771
 Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 4 of
                                        16
    ===========,F"'===,===ma.............""==========i,============"'C'
                                              Aurora Detention Center
                                         POLICY AND PROCEDURE MANUAL



       Corrections                                                                                Corrections
                                  CHAPTER: Special Management Detainees
                                  TITLE: Special Management Unit Operations
                      """"'===,I•""                       ..,.,.==·"-··"·"'"='m""""'*


        order of the facility. For matters of safety and security, staff may have to take immediate action to control a
        detainee, including placement in Administrative Segregation. Examples include detainees who require
        protective custody, who cannot be placed in the general population because they are en mute to another
        facility ("holdovers"), who are awaiting a disciplinary hearing, or who require separation for medical reasons.

         i.     Prior to the detainee's placement in administrative segregation, the Warden or designee and the
                Classification Officer will review the case to determine whether administrative segregation is warranted.

         2.     A detainee may be placed in administrative segregation when the detainee's continued presence in the
                general population poses a threat to life, property, self, staff, or other detainees; for the secure or orderly
                operation of the facility; for medical reasons or other circumstances as set forth below. Examples
                include, but are not limited to the following:

         a. A detainee is awaiting an investigation or a hearing for a violation of facility rules.          Pre-disciplinary
                hearing detention should be ordered only as necessary to prevent further rules violation(s) or to protect
                the security and orderly operation of the facility. It is not to be used as a punitive measure. Time served
                in pre-hearing detention may be deducted from any time ordered by the Institutional Disciplinary Panel
                (IDP).

         b.     A detainee is a threat to the security of the facility. The Warden may determine that a detainee's criminal
                record, past behavior at other institutions, behavior while in Immigration and Customs Enforcement
                (I .C.E.) detention, or other evidence is sufficient to warrant placing the detainee in administrative
                segregation. Copies of records supporting this action will be attached to the Administrative Segregation
                Order.

         c.     A detainee requires protection. A detainee is admitted to protective custody status when there is
                documentation that protective custody is warranted and no reasonable alternatives are available. [4-
                ALDF-2A-46] Protective custody (PC) may be initiated at the detainee's request or ordered to protect
                the detainee from harm. Examples include:

               1) Victims of detainee assaults;
               2) Detainee informants/witnesses - detainees who provide information to the institution staff or any law
                  enforcement agency concerning improper activities by others;
               3) Sexual predators;
               4) Detainees who have been pressured by other detainees to participate in sexual activity;
               5) Detainees who request PC;
               6) Detainees who refuse to enter the general population because of a!lq)ed intimidation from other
                  detainees;
               7) Detainees who refuse to return to the ~)eneral population, but who will not provide the reason for
                  refusal;
               8) Detainees who appear to be in danger of bodily harm; or
               9) Detainees who seek protection, claiming to be former law enforcement officers or to have held
                  sensitive law enforcement position, whether or not there is official information to verify the claim.

         d.     The IDP may order a detainee into administrative segregation following disciplinary segregation after
                determining that releasing the detainee into the general population would pose a threat to the security
                and orderly operation of the facility.      A detainee transferred from disciplinary segregation to
                administrative segregation shall enjoy the same privileges as all others in administrative segregation.

          e.    A medical professional ordering a detainee removed from the general population shall complete and
                sign the Administrative Segregation Order, unless the detainee will stay in the medical department's
                isolation/segregation ward.

                                                         Page 3 of 15


CONFIDENTIAL                                                                                            GEO_MEN 00037772
 Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 5 of
                                        16
                                                  Aurora Detention Center
                                             POLICY A.ND PROCEDURE MANUAL

                                                       1CL2, 11 -AUR
           Corrections                                                                             Corrections
                                           CHAPTER: Special Management Detainees
                                           TITLE: Special Management Unit Operations
    "'======"'"""''"""'==='°"""''''"'''"··----·····----·-- •   .e•····cx.·.==·---'~=,...==="'""~"'" '""'==========="


             f.        A detainee is scheduled for release, removal, or transfer within 24 hours. Such segregation may be
                       ordered for security reasons or for the orderly operation of the facility.

       E Administrative Segregation Order

                  A written order shall be completed and approved by a Shift Supervisor before a detainee is placed in
                  administrative se~)renation, except when exi~)ent circumstances make this impracticable. In such cases,
                  an order shall be prepared as soon as possible. A copy of the order shall be given to the detainee within
                  24 hours, unless delivery would jeopardize the safety, security, or orderly operation of the facility.

                  1.    The Warden or the Warden's designee shall complete the Administrative Segregation Order detailing
                        the reasons for placinn a detainee in administrative segregation, before actual placement

                  2.    In an emergency, the detainee's placement in administrative segregation may precede the
                        paperwork, which the Warden will prepare as soon as possible.

                  3.    All memoranda, medical reports, and other relevant documents shall be attached to the segregation
                        order.

                  4.    A copy of the completed Administrative Segregation Order will be given to the detainee within 24
                        hours of placement in administrative segregation, unless delivery would jeopardize the safe, secure,
                        or orderly operation of the facility.

                  5.    The order will remain on file with the Special Management Unit (SMU) until the detainee is returned to
                        the neneral population.

                  6.    When the detainee is released from the SMU, the releasing officer will indicate date and time of
                        release on the Administrative Segregation Order, then forward the completed order to the
                        Classification Officer for insertion into the detainee's detention file.

                  7.    If the segregation is ordered for PC purposes, the order shall state whether the detainee requested
                        the segregation; also, whether the detainee requests a hearing concerninn the segregation.

                  8.    No Administrative Segregation Order is required for a detainee awaiting removal, release, or transfer
                        within 24 hours.

      F.   Review of Detainee Status in Administrative Segregation

                  1.    The SMU review committee, chaired by the Programs Coordinator shall conduct a review within 72
                        hours of the detainee's placement in administrative segregation to determine whether segregation is
                        still warranted. The review shall include an interview with the detainee. A written record shall be
                        made of the decision and the justification. The Administrative Segregation Review Form will be used
                        for the review. If the detainee has been segregated for the detainee's protection, but not at the
                        detainee's request, the signature of the Warden or Assistant Warden is required on the Administrative
                        Segregation Review Form to authorize continued detention.

                  2.    The SMU review committee shall conduct the same type of review after the detainee has spent seven
                        days in administrative segregation, and every week thereafter for the first two months and at least
                        every 30 days thereafter. The review shall include an interview with the detainee. A written record
                        shall be made of the decision and the justification. [4--ALDF-2A-48, 2A-49]

                  3.    A copy of the decision and justification for each review shall be given to the detainee, unless, in
                        exceptional circumstances, this provision would jeopardize security. The detainee shall be given an
                                                            Page 4 of 15


CONFIDENTIAL                                                                                             GEO_MEN 00037773
 Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 6 of
                                        16
    =====~"'"0~=====r============~======.,,i>'f=======''""'-"··-m                                                        -
                                               Aurora Detention Center
                                          POLICY AND PROCEDURE MANUAL



         Corrections                                                                              Corrections
                                    CHAPTER: Special Management Detainees
    L"=o======="'""'"'==ti!=T=IT=L=E=:"""sp:;cial Mana ement Unit Operations


                    opportunity to appeal a review decision to a hi~)her authority within the facility, An additional copy will
                    be placed in the detainees segregation file.

              4.    Immigration and Customs Enforcement Assistant Director, shall be notified when any detainee has
                    been in administrative detention for more than 30 days. This notification shall be made through the
                    on-site COR. The Region shall then consider whether transfer of the detainee to a facility where
                    he/she may be placed in the general population would be appropriate.

              5,    If a detainee has been in administrative senregation for more than 30 days and objects to this status,
                    the Warden shall review the case to deterrnine whether that status should continue, This review shall
                    take into account the views of the detainee, A written record shall be made of the decision and the
                    justification. A similar review shall take place every :10 days.

              6,    After seven consecutive days in administrative segregation, the detainee may exercise the right to
                    appeal to the Warden the conclusions and recommendations of any review conducted, The detainee
                    may use any standard forrn of written comrnunication, e.g., detainee request, to file the appeal.

      G. Conditions of Administrative Segregation {Basic Living Standards}

              ·1.   Detainees in administrative segregation shall receive the same general privileges as detainees in the
                    general population, consistent with available resources and security considerations for detainees,
                    facility staff and security.

              2.    The quarters used for segregation shall be well ventilated, adequately lit, appropriately heated and
                    maintained in a sanitary condition at all times. All cells must be equipped with beds.

              3.    The number of detainees confined to each cell or morn in administrative segregation should not
                    exceed the capacity for which it was designed, The Warden may approve excess occupancy, on a
                    temporary basis, if the Warden finds that the other basic living standards can still be maintained.

                    Segregation housing units provide living conditions that approximate those of the general inmate
                    population. All exceptions are clearly documented. Segregation cells permit the detainees assigned
                    to them to converse with and be observed by staff members, Cells used for segregation encompass
                    at least 70 square feet of floor area of which :15 square feet is unencumbered.

              4.    Clothing and bedding shall be issued to detainees in segregation. Detainees in segregation will be
                    provided the same opportunity for the exchange of clothing, bedding and linen and for laundry as
                    detainees in the general population.

                    A detainee in segregation may wear normal institutional clothing and shall be furnished a mattress
                    and bedding. A detainee may not be segregated without clothing, mattress, blankets and pillow,
                    except:

                        a.   When prescribed by a medical professional for medical or psychiatric reasons, If a detainee
                             is so seriously disturbed that he/she is 1ikely to destroy clothing or bedding, or to create a
                             disturbance putting self or others at risk, the medical department shall be consulted
                             immediately to determine whether a regimen of treatment and control may be instituted.

                        b.   When the Shift Supervisor determines the detainee poses a threat to self or property.

                    Exceptions shall occur only when necessary tor security purposes, as determined by the Warden.
                    Any exception, and the reasons, shall be recorded in the housing unit log.

                                                         Page 5 of 15


CONFIDENTIAL                                                                                            GEO_MEN 00037774
 Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 7 of
                                        16
                                           Aurora Detention Center
                                      POLICY AND PROCEDURE MANUAL



       Corrections                                                                             Corrections
                                CHAPTER: Special Management Detainees
                                TITLE: Special Man ement Unit Operations



           5.   Detainees in segregation shall receive three nutritionally adequate meals per day, from the menu
                served to the general population. For security purposes, detainees in the SMU shall use disposable
                utensils only. Under no circumstances shall food be used as punishment. The ADC does not utilize
                alternative meals.

           6.   Segregated detainees shall have the opportunity to maintain a normal level of personal hygiene.
                Staff shall provide toilet tissue, a wash basin, tooth brush, shaving utensils, etc., as needed, and may
                issue retrievable kits of toilet articles.

                Each segregated detainee shall have tile opportunity to shower and sllave at least daily, unless these
                procedures would present an undue security hazard. This security hazard will be documented and
                si~)ned by the Warden or the Warden's designee, indicating his/her review and approval. Denial of
                showers will be temporary and situational, and will continue only as long as justified by the security
                threat.

           7.   Detainees in segregation will be provided, where practicable, barbering services. Exceptions to this
                procedure may be permitted only when found necessary by the Warden.

           8.   Detainees in segregation will be offered a minimum of two hour of exercise per day outside their cells,
                seven days per week.

                These provisions shall be carried out, absent compelling security or safety reasons documented by
                the Warden. A detainee's recreation privileges may be withheld temporarily after a severely
                disruptive incident. Staff shall document by memorandum and logbook(s) notation every instance
                when a detainee is denied recreation. The memorandum shall be placed in the detainee's detention
                file as well as forwarding a copy of the action to the Warden

                The case of a detainee denied recreation privileges will be reviewed at least once each week, as part
                of the reviews required for all detainees in the unit. The reviewer will document whether the detainee
                continues to pose a threat to self, others, or facility security and, if so, why. Denial of recreation must
                be evaluated daily by the shift supervisor.

                Denial of recreation privileges for more than 15 days requires the concurrence of the Warden and
                H SA The Warden will notify ICE when a detainee is denied recreation privileges for more than 15
                days.

                When space and resources are available, detainees in administrative segregation will be able to
                participate in TV viewing, board games, socializing and work details (e.g., a housekeeper in the
                SMU); and provided opportunities to spend time outside their cells, over and above recreation
                periods.

           9.   The Warden will issue guidelines concerning the property that detainees may retain in administrative
                sewegation.

           10 A reasonable amount of non--legal reading material will be available to detainees in senregation The
              detainee will also be permitted religious material, unless the religious item would pose a threat to
              security

           11. Detainees in segregation will be permitted to retain a reasonable amount of personal legal material,
               unless this would create a security threat. If personal legal material is placed in storage, the detainee
               shall be able to access the material promptly, upon request



                                                      Page 6 of 15


CONFIDENTIAL                                                                                         GEO_MEN 00037775
 Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 8 of
                                        16
                                           Aurora Detention Center
                                      POLICY AND PROCEDURE MANUAL

                                                 1CL2.11 -AUR
        Corrections                                                                            Corrections
                                CHAPTER: Special Management Detainees
                                TITLE: Special Mana ement Unit Operations



               Detainees will be permitted to retain all personal legal material upon admittance to segregation,
               provided such material does not create a safety, security and/or sanitation hazard. Detainees with a
               large amount of personal legal material may be required to place a portion of the material in their
               personal property, with access permitted durin~) designated hours. Requests to access such lena1
               materia1 should be met as soon as possible, but in no case longer than twenty-four (24) hours after
               receipt of the initial detainee request to retrieve documents, unless documented security concerns
               preclude action within this time-frame.

           12. In addition to the direct supervision afforded by the unit officer, the Shift Supervisor shall see each
               segregated detainee daily, including weekends and holidays.

               Unless medical attention is needed more frequently, each detainee in segregation receives a daily
               visit from a health care provider. The presence of a health care provider in the Special Management
               Unit is announced and recorded. The Health Services Administrator determines the frequency of
               physician visits to segregation units. The medical visit shall be notated on the SMU Activity Sheet
               The medical professional will question each detainee to identify medical problems or requests. Any
               action taken will be documented in a separate logbook.

           13. The facility shall follow the "Visitation" standard in setting visitation rules for detainees in segregation.
               Ordinarily, a detainee retains visitation privileges while in segregation.

           14. Detainees in PC will not use the visitation room during normal visitation hours. In addition, violent
               and disruptive detainees may be limited to non-contact visitation. In extreme cases, visitation may be
               disallowed for a particular detainee where the visit would present an unreasonable security risk.
               Under no circumstances are detainees to participate in general visitation while in restraints. If the
               detainee's behavior warrants restraints, the visit will not be granted.

               General visitation may be restricted or disallowed when a detainee, while in a segregation status, is
               charged with, or has been found to have committed, a prohibited act having to do with visiting
               guidelines or has otherwise acted in a way that would reasonably indicate that he or she would be a
               threat to the orderliness or security of the visiting room.

               Detainees in segregation may not be denied legal visitation, but reasonable security precautions will
               be taken where necessary. Legal service providers and assistants will be notified of any security
               concerns prior to the meeting.

           15. Detainees in segrenation shall have the same correspondence privileges as detainees in the general
               population.

           16. The facility shall follow the ;;Telephone Access" standard that provides guidelines for detainees in
               segrenation. Detainees in administrative segregation will be permitted telephone access similar to
               that provided to detainees in the general population, but in a manner consistent with the special
               security and safety requirements of detainees in these units.

           17. Members of the clergy may visit detainees in senregation, unless the Shift Supervisor determines the
               visit presents a security risk or will interfere with the orderly operating of the facility.

               Violent and uncooperative detainees may be temporarily denied access to religious services until
               such time as their behavior and attitude warrants.

           18. Detainees housed in segregation shall have the same law library access as the general population,
               consistent with security, although the facility may establish a policy of upon-request-only access. The
               level of supervision will depend on the individual's behavior and attitude.
                                                     Pane 7 of 15


CONFIDENTIAL                                                                                         GEO_MEN 00037776
 Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 9 of
                                        16
                                                Aurora Detention Center
                                           POLICY AND PROCEDURE MANUAL



         Corrections                 CHAPTER: Special Management Detainees
                                                                                                    Corrections
                                     TITLE: S ecia! Management Unit Operations
    ik======···"""=""=·"===·= " ' 1 = = = = ~ = = = ~ ~ = = = = ~ = = = w . - ' .,"             >       ·-··- - · · · , · ·




                     Leisure reading materials will be available as requested from the Library. [4-ALDF-2A-63]

                     Detainees in locked housing shall have the same law library access as the general population,
                     consistent with security, the facility will grant access upon-request--only. The level of supervision will
                     depend on the individual's behavior and attitude. [4-ALDF-2A-62]

                     Any denial of access to the law library will be supported by compelling security concerns, for the
                     shortest period required for security, fully documented in the SMU housing logbook as well as
                     notification to ICE every time law library access is denied. A general incident report will be placed in
                     the detainee's detention file documenting the reason for the denial.

                     Detainees in the SMU for protective custody will be required to use the law library separately or will
                     have requested legal material delivered to them.

               19. Detainees in segregation shall have the same correspondence privileges as detainees in the general
                   population (see the "Correspondence and Other Mail" standard).

          H. Placement in Dlsciplina!); Segregation

                To provide detainees in the general population a safe and orderly living environment, facility authorities
                shall discipline anyone whose behavior does not comply with facility rules and regulations. This may
                involve temporary confinement apart from the general population, in the Special Management Unit
                (SMU). A detainee may be placed in disciplinary segregation only by order of the Institutional
                Disciplinary Committee (IDP), after a hearing in which the detainee has been found to have committed
                a prohibited act. [4-ALDF-2A-47J

                The Disciplinary Hearing Officer may order placement in disciplinary segregation only when alternative
                dispositions would inadequately regulate the detainee's behavior.

                A detainee will remain in Disciplinary Segregation for no more than 60 days for violations associated
                with a single incident, and his or her status will be reviewed after the first 30 days, and each 30 days
                thereafter by the Warden and the Field Office Director to determine if continued detention in Disciplinary
                Segregation is still warranted.

          I.    Disciplinary Segregation Order

                A written order shall be completed and signed by the Disciplinary Hearing Officer before a detainee is
                placed in disciplinary segregation. A copy of the order shall be given to the detainee within 24 hours,
                unless delivery would jeopardize safety, security, or the orderly operation of the facility.

                1,    The Disciplinary Hearing Officer shall prepare the Disciplinary Segregation Order, detailing the
                      reasons for placing a detainee in disciplinary se~)rn~)ation, before actual placement. All relevant
                      documentation must be attached to the order.

                2.    A copy of the completed Disciplinary Segregation Order will be given to the detainee within 24
                      hours of placement in disciplinary segregation, unless delivery would jeopardize the safe, secure, m
                      orderly operation of the facility.

                :t The order will be maintained on file with the Special Management Unit (SMU) until the detainee is
                      released from the SMU.



                                                          Page 8 of 15


CONFIDENTIAL                                                                                             GEO_MEN 00037777
  Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 10
                                       of 16
                                               Aurora Detention Center
                                          POLICY AND PROCEDURE MANUAL

                                                     HL2.11,,AUR
        Corrections                                                                             Corrections
                                     CHAPTER: Special Management Detainees
                                     TITLE: Special Management Unit Operations


                   4. When the detainee is released from the SMU, the releasing officer will indicate date and time of
                      release on the Disciplinary Segregation Order, then forward the completed order to the
                      Classification Officer for insertion into the detainee's detention file.

         J.    Review of Detainee Status in Dfsdp!inary Segregation

              1.    The SMU review committee shall review the status of a detainee in disciplinary se~)regation within
                    seventy-two hours of adrnission, every seven days for the first two months, and every thirty days
                    thereafter to determine whether the detainee:

                        a.   abides by all rules and regulations; and,

                        b.   is provided showers, meals, recreation, and other basic living standards, weekly review(s) will
                             include an interview with the detainee. The SDEO shall document his/her findings after every
                             review, by completing a Disciplinary Segregation Review Form (1-887).

              2.    The SMU review committee may recommend the detainee's early release from the SMU upon finding
                    that time in disciplinary segregation is no longer necessary to regulate the detainee's behavior.

              3.    An early-release recommendation must have the Warden's approval before the detainee can be
                    returned to the general population.

              4.    The committee may shorten, but not extend, the original sanction.

              5.    All review documents shall be placed in the detainee's detention file.

              6.    Provided institutional security is not compromised, the detainee shall receive at each formal review, a
                    written copy of the reviewing officer's decision and the basis for this finding.

         K.   Conditions of D!sc!p!inary Segregation {Basic Livlng Standards}

              1.    Tile conditions of confinement will depend on the amount of supervision required to controi the
                    individual and safeguard other detainees and staff.

              2.    Detainees housed in disciplinary segregation generally have fewer privileges than those housed in
                    administrative segregation. These detainees are subject to more stringent personal property control,
                    restricted reading material, commissary privileges, etc.

              :t    The Warden shall maintain the same living levels of decency and humane treatment for each
                    detainee in disciplinary segregation, regardless of the purpose for which the detainee has been
                    segregated. When different treatment is required for security concerns presented by an individual
                    detainee, staff shall prepare written documentation justifying this action. The Warden shall sign this
                    document, indicating his/her approval.

              4.    Detainees in disciplinary segregation will be provided the same opportunity for the exchange of
                    clothing, bedding, and linen and for laundry as detainees in the general population If, for security
                    purposes, the Warden authorizes an exception, tile exception, and its justification, shall be
                    documented in the SMU log.

              5.    A detainee may be deprived of clothing, mattress, blanket, pillow, etc., for medical or psychiatric
                    reasons only, as determined by the Health Services Administrator.



                                                         Page 9 of 15


CONFIDENTIAL                                                                                          GEO_MEN 00037778
  Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 11
                                       of 16
    r                                        Aurora Detention Center
                                        POLICY AND PROCEDURE MANUAL

                                                   10.2.11-AUR
        Corrections                                                                             Corrections
                                   CHAPTER: Special Management Detainees
                                   TITLE: Special Management Unit Operations



                 If a detainee is so seriously disturbed that he/she is likely to destroy clothing or bedding or create a
                 disturbance risking harm to self or others, the medical department shall be notified immediately and a
                 re~)imen of treatment and control shall be instituted by the Health Services Administrator

           6.   As a rule, detainees in disciplinary segregation will have significantly fewer items of personal property
                than other detainees. With the exception of items of personal hy~)iene, detainees in disciplinary
                segregation may lose the privilege of making commissary purchases.

           7.     Access to legal and non-legal reading material shall be as follows:

                      a.   The officer providing library services provide segregated detainee's leisure library access
                           upon-request only. This request shall be made using the Detainee Request Form.

                      b,   When developing the schedule for law library-access, the Warden will set aside blocks of
                           time for the detainees in disciplinary segregation. These detainees will be afforded legal
                           access comparable to, but not the same as, that of the general population         Security
                           constraints may impose limits on law--library access.

                ,s,   Violent and/or uncooperative detainees may be temporarily denied access to the law library, until
                      such time as their behavior and attitude warrants resumed access.

                81!   On a case-by-case basis, legal material may be brought to individuals in disciplinary segregation.
                      Denial of access to the law library must be justified by compelling security concerns, be fully
                      documented in the SMU logbook, and last no longer than necessary for security purposes.

                ,s,   Any denial of access to the law library will supported by compelling security concerns, for the
                      shortest period required for security, fully documented in the SMU housing logbook as well as
                      notification to ICE every time law library access is denied.


           8.   In accordance with the 'Telephone Access" standard, detainees in disciplinary segregation not shall
                be restricted to telephone calis for the following purposes: [4-ALDF-2A-65]

                      a.   calls relating to the detainee's immigration case or other legal matters, including consultation
                           calls;
                      b.   calls to consular/embassy officials; and
                      c.   family emergencies, as determined by the Warden.

           9.   Segregated detainees shall be allowed visits by members of the clergy, upon request, unless the
                supervisor determines the visit presents a security risk or will interfere with the orderly operation of
                the facility.

                      a.   The clergy member shall be told tile detainees present state of behavior.
                      b.    The clergy member must agree to meet the segregated detainee.
                      c.   Violent and uncooperative detainees may be temporarily denied access to religious services
                           until such time as their behavior and attitude warrants.

           10. Detainees in segregation will receive a minimum of one hour of exercise per day outside their cells,
               seven days per week.

                These provisions shall be carried out, absent compelling security or safety reasons documented by
                the Warden. A detainee's recreation privileges may be withheld temporarily after a severely
                disruptive incident. Staff shall document by memorandum and logbook(s) notation every instance
                                                       Page 10 of 15


CONFIDENTIAL                                                                                         GEO_MEN 00037779
  Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 12
                                       of 16
    r···,r;;;,.,=========,F===================s1============""'\1
                                            Aurora Detention Center
                                       POLICY AND PROCEDURE MANUAL

                                                 1CL2.11 ~AUR
        Corrections                                                                           Corrections
                                 CHAPTER: Special Management Detainees
                                 TITLE: Special Management Un!t Operations



                 when a detainee is denied recreation. The memorandum shall be placed in the detainee's detention
                 file as well as forwarding a copy of the action to the Warden.

                 The case of a detainee denied recreation privileges will be reviewed at least once each week, as part
                 of the reviews required for al! detainees in the unit. The reviewer will document whether the detainee
                 continues to pose a threat to self, others, or facility security and, if so, why.

                 Denial of recreation privileges for more than 15 days requires the concurrence of the Warden and
                 H.SA The Warden will notify ICE when a detainee is denied recreation privileges for more than 15
                 days.



         L Forms and Reviews

            1.   A permanent log will be maintained in the SMU. The log will record al! activities concerning the SMU
                 detainees, e.g., meals served, recreation, visitors, etc.

                 The SMU log will record the detainee's name, A~number, housfng location, date admitted, type
                 of infraction or reason for admission, tentative release date {for detainees in drsciplirmry
                 segregation, administrat!ve detention shall be noted as UNK for unknown), special med!ca! or
                 psychiatric problems or needs and the authorizing official. Al! releases from the un!t will be
                 similarly recorded.

                 All persons visiting the unit will sign a separate log, giving time and date of visit Unusual activity or
                 behavior of individual detainees will be recorded in the log, with a follow-up memorandum sent
                 through the Warden to the detainee's file.

           2.    The SMU/Segregation Activity Sheet shall be prepared immediately upon the detainee's placement in
                 the SMU. The form will be filled out at the end of each shift or as the activity takes place.

                 The special housing officer for each shift will record whether the detainee ate, showered, exercised
                 and took any medication. The record will also be used to notate additional information, e.g., if the
                 detainee has a medical condition, has exhibited suicidal/assaultive behavior, etc.

                 The facility medical staff will be required to sign each individual record when he/she visits the
                 detainee in segregation.

                 A new record must be created for each week the detainee is in segregation or when the reason for
                 placement changes such as Administrative Segregation to Disciplinary. The completed Special
                 Housing Activity Sheets will be retained in the SMU until the detainee is released from SMU.

                 Upon release from the SMU, the releasing officer will ensure that the entire housing unit record
                 relating to the detainee is attached to the Segregation Order and frnvi1arded to the Classification
                 Officer for inclusion in the detainee's detention file.

        M. Staffing

           1.    The Chief of Security will select officers for assignment to the SMU on a rotational basis for their
                 experience, judgment, and ability to manafJe detainees professionally. Supervision of these staff and
                 unit operations will be a priority for management personnel, as indicated by the specified frequency of
                 supervisory visits to the unit. Staff assigned to work in the special management unit is selected
                 based on criteria that include: completion of probationary period, experience and suitability for this
                                                     Page 11 of 15


CONFIDENTIAL                                                                                        GEO_MEN 00037780
  Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 13
                                       of 16
                                                      Aurora Detention Center
                                                 POLICY AND PROCEDURE MANUAL



           Corrections                                                                                   Corrections
                                          CHAPTER: Special Management Detainees
    lk==========""'""~b=T,,,IT,,,,,,L,,,,E,,,,:,,,,,,,s,,,i«me,,c"'"i"a""!"'~anagement Unit Operations


                       population Staff is closely supervised with documented quarterly reviews conducted by the shift
                       supervisor. There are provisions for rotation to other duties.

                  2.   All staff assigned to SEG/SMU will receive training that includes information regarding the type of
                       detainees housed in the unit; a course in dealing with detainees typically retained in segregated
                       status; information on the rules governing SMU operation; special instructive discussions relative to
                       safety and security precautions unique to the SMU area; and a basic course covering Aurora/
                       Detention Center policies governing discipline and the use of segregation.


             N. High Security Cell Access

                 High security cells will be specially marked with a notice to designate that a two-officer rule is in operation
                 for the occupant. That cell will only be opened with two officers present Two officers will remain in the
                 SMU area during the out of cell time for that detainee. High security designations will be made in
                 selected cases. Criteria for such a designation is:

                 1.    Demonstrated violent behavior toward staff;
                 2.    Demonstrated violent behavior toward other detainees;
                 3.    Demonstrated or reported serious escape history or risk; and
                 4.    Other case-by-case circumstances which warrant the high security designation.

                 Staff may make a recommendation for such action through their supervisor. The Warden or the Wardens
                 desi~)nee will make the final decision.

            O. Property and Contraband Control

                 Control of property and contraband will include a thorough search and inventory of all personal property
                 brought by a detainee to the unit

                 Detainees in disciplinary status may be precluded from commissary purchases.
                 A secure property storage area is provided in the Intake property room. All property placed in storage will
                 be thoroughly searched and inventoried, and a copy of the inventory sheet will be provided to the
                 detainee.

                 Food service carts, laundry carts and commissary bins will be thoroughly inspected and searched by staff
                 to prevent the introduction of contraband.


                 Supervisory staff may remove otherwise permissible items from the cell of a detainee in locked unit status
                 when those items are being used by the detainee to harm himself or herself or others, create a
                 disturbance, or otherwise disrupt the orderly operation of the unit Such instances will be documented in
                 memo form or using a General Incident Report (GI), placed in the unit log and the individual detainee log
                 sheet, and a copy of the memo or GI will be forwarded to the Chief of Security and the Warden. The
                 Chief of Security must personally approve all such instances that last lonner than twenty-four hours.




            P. Special Management Unit Programs



                                                                  Page 12 of 15


CONFIDENTIAL                                                                                                GEO_MEN 00037781
  Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 14
                                       of 16
      ====,=====,===P=O=L=i=C=~=UA=r~=rD=a""'~=:=~=~=~=i~=~=~""'~=n=~=e~=N=U=A=L===F==·«=="''""'"'=·-=="'11
    IPI




          Corrections               CHAPTER: Special Management Detainees
                                                                                                   Corrections
                                    TITLE: S ecial Management Unit Operations
    !b========;,:;;;;,,,,=l=='"""'-"==='''"=A=:.L.=>····---rn,=·,;;=™"';;,;;rn==sll============~



               The programs and activities named below will be available to detainees in the locked housing unit
               providing documented security or safety considerations do not prevent delivery of such programs for
               limited periods.

               Isolated recreation and exercise will be provided to all detainees in the locked housing unit no fewer than
               seven times each week for one hour. Detainees may be denied access to recreation on a determination,
               documenting in writing, that the individual involved presents a serious danger to themselves or others or
               to institutional security. [4-ALDF-2A-64J


               Showers will be offered daily Detainees will be permitted to shave at this time. Detainees receive
               laundry, barbering, and hair care services, and are issued and exchange clothing, bedding, and linen on
               the same basis as detainees in the general population. Exceptions are permitted only when determined
               to be necessary. Any exception is recorded in the unit log and justified in writing. [4-ALDF-2A-57]

               Crisis counseling and other social services will be provided to detainees on an in-cell basis. Detainees
               requiring private counseling may be moved in restraints to a room where the counseling staff member will
               remain under the observation of a second staff member, who may be outside the room. The detainee will
               remain in restraints.

               Detainees in locked housing are provided prescribed medication, clothing that is not degrading and
               access to basic personal items for use in their cells unless there is imminent danger that a detainee or
               any other detainee(s) will destroy an rtem or induce self-injury. [4-ALDF-2A-56]

               Reli~)ious counseling and materials will be permitted in the unit, as provided by approved religious
               representatives and approved by the Chief of Security. The Chief of Security in conjunction with the
               Programs Coordinator will determine which religious volunteers, if any, will be permitted to visit the unit
               and under whose supervision.

               Detainees in locked housing can write and receive letters on the same basis as detainees in the general
               population [4-ALDF-2A-60J

               Social and le~)al visiting will be permitted for all detainees in locked status provided they are not under
               visiting restrictions imposed as part of disciplinary actions. Detainees in locked status may visit in the
               general non-contact visiting area. [4-ALDF-2A-61]

               All participation or refusal to participate in recreation, showers, meals, staH interviews, visits or other
               major unit activities will be 1o~)~)ed in the detainees' individual activity sheet.

          Q,    Food Service Operations

               Food service operations will be under the general oversight of the Food Services Administrator and will
               include in--cell service of meals that are the same as those served to the general population.

               No detainee will be used to serve food in the unit

               Staff will ensure that food delivered to detainees is at the proper temperature. Modification, reduction, or
               termination of meals will not be used as a behavioral control measure or for punishment.

               Unit staff is responsible for ensuring the sanitary conditions of all utensils and trays.




                                                         Page 13 of 15


CONFIDENTIAL                                                                                               GEO_MEN 00037782
  Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 15
                                       of 16
                                             Aurora Detention Center
                                         POUCY AND PROCEDURE MANUAL



        Corrections                CHAPTER: Special Management Detainees
                                                                                                   Corrections
                                   TITLE: Special M               erations



              Detainees who use food or other meal-related items to disrupt operations or threaten others will be
              served the same food as the general population. However, Styrofoam or disposable trays may be
              substituted for the regular food tray. [4-ALDF-2A-59]

         R.    Other Unit Programs

              The followinn programs and services are in operation in the locked unit:

                  1.   Detainees may participate in such educational pro~)rams as can be provided within the confines
                       of the unit, consistent with the security needs of the unit
                  2.   ln--cell pronrnms such as leisure readinn, self-study courses, and other activities will be made
                       available to detainees in non-disciplinary status; detainees in disciplinary status may be limited in
                       the number of reading items permitted in their possession at any one time.
                  3.   Sanitation in the unit will be maintained at a high level. Detainees will be responsible for cleaning
                       their own cells The Chief of Security, on unit staff's recommendation, may approve specially
                       screened detainees housed in ttle unit for duty as orderlies.
                  4.
         S. Tours

              Staff mobility and supervisory visibility in locked units are important factors in ensuring smooth operations

              Detainees in segrenation receive daily visits from the Chief of Security, members of the program staff on
              request, and a qualified health care daily unless medical attention is needed more frequently. Detainees
              requiring medication will be provided that medication as prescribed [4--ALDF-2A-53J

              The Food Services Administrator will observe the service of meals once a week in locked units. The
              Chaplain, classification, or social work staff and other program staff will visit all detainees in locked units
              as often as necessary to meet the needs of those cases, but in any event no fewer than once a week.

              The Shift Supervisor will visit the locked units twice each shift.
              A designated medical staff member will visit the unit at least daily and will be available as needed for
              other required care. Detainees requiring medication will be provided that medication as prescribed.

              The Warden, Assistant Wardens and Department Heads will visit detainees confined to the segregation
              unit weekly.

        T.    Other Considerations

              Protective custody cases will require separation, at a minimum, from the detainees by whom they are
              threatened. In most cases, separation from all other detainees will be required. Records on these cases
              should reflect their status, any known separates, and any other special precautions ttlat must be taken.

              In many instances, careful movement through the facility and in the admission/release process will be
              needed. When it is necessary in the judnment of the Chief of Security; two staff members will be used to
              escort protective custody cases for such moves.

              Detainees with medical and psychiatric aspects to their cases will be handled in accordance with the
              medical orders for those cases as long as those orders do not conflict with the facility's security needs. In
              any case in which there appears to be such a conflict, the Shift Supervisor and, if necessary, the Chief of
              Security or Warden, will resolve the issue with the Health Services Administrator.




                                                        Pa~)e 14 of 15


CONFIDENTIAL                                                                                            GEO_MEN 00037783
  Case 1:14-cv-02887-JLK-MEH Document 262-11 Filed 04/29/20 USDC Colorado Page 16
                                       of 16
                                            Aurora Detention Center
                                       POLICY AND PROCEDURE MANUAL



        Corrections               CHAPTER:




         U,    Case Reviews

              The SMU review committee will review each locked unit detainee's case within seventy-two hours of
              admission. every seven days for the first two months, and at least every thirty days thereafter. [4-ALDF-
              2A-48]


              THIS POLICY WILL BE REVIEWED AT LEAST ANNUALLY AND UPDATED AS NEEDED,

                       Gray highlighted areas are the changes.made to>the.current revision,


   QUESTIONS/SUGGESTIONS REGARDING THIS POLICY SHALL BE ADDRESSED TO THE ASSISTANT
   WARDEN OF OPERA T!ONS,




                                                     Page 1 5 of ·1 5


CONFIDENTIAL                                                                                       GEO_MEN 00037784
